THIRD DIVISION
                                 DOYLE, P. J.,
                             REESE and GOBEIL, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                       May 27, 2022




In the Court of Appeals of Georgia
 A22A0152. MATABANE v. WHATLEY

      GOBEIL, Judge.

      This appeal concerns a property dispute between two siblings, Paula Whatley

Matabane (“Matabane”), and her brother, Lynn Whatley (“Lynn”). In 2015, Matabane

sought to partition two properties she and her siblings had inherited from their parents

after their deaths. The trial court dismissed Matabane’s petition for a partition in kind,

and on appeal, she argues that the court erred by failing to follow the mandatory

procedures set forth in Georgia’s Uniform Partition of Heirs Property Act (the

“UPHPA”), OCGA § 44-6-180 et seq. For the reasons explained below, we vacate the

trial court’s order and remand for further proceedings.

      The record shows that in 2008, Warren S. Whatley, Sr. died testate; his wife,

Lucy Whatley, died testate in 2009. The Whatleys’ children, Matabane, Lynn, and
Warren S. Whatley, Jr. (“Warren”), inherited a house located at 1298 Calhoun

Terrace, SW, Atlanta, Georgia (the “Calhoun Terrace property”). Also in 2009,

Whatley, Sr.’s estate acquired a vacant lot located at 0 Westview Drive (formerly

1299 Westview Drive), Atlanta, Georgia (the “Westview property”). Matabane

purchased Warren’s interests in the properties in 2012, resulting in Matabane holding

a two-thirds undivided interest in each property.

       In September 2015, Matabane brought an action against Lynn seeking to

partition the Calhoun Terrace and Westview properties. Specifically, she asked the

court to require Lynn to sell all of his interest in the properties to her. She also raised

a claim for contribution for money she had expended to pay taxes, insurance, and

maintenance for the properties. In response, Lynn asserted his own claim for

contribution, and sought to impose a constructive trust on the properties. Matabane

later amended her petition to ask that the properties be partitioned in kind pursuant

to the UPHPA by awarding her all of Lynn’s interest in the Calhoun Terrace property

and awarding Lynn a proportionate share of her interest in the Westview property.

       In 2018, the trial court appointed an appraiser and set a hearing date to

determine the fair market value (“FMV”) of the properties. The appraiser determined

that the Calhoun Terrace property had an appraised FMV of $178,000, and the

                                            2
  Westview property had an appraised FMV of $170,000. The trial court conducted a

  hearing on August 16, 2019, at which it heard evidence pertaining to Lynn’s

  objections to the FMVs of the properties. After hearing evidence and argument, the

  court adopted the FMVs set by the appraiser. The court then inquired if either party

  was requesting a partition by sale, and Matabane specified that she was requesting an

  in-kind partition. Because neither party sought a partition by sale, the court dismissed

  the action.1 This appeal followed.

          In related claims of error, Matabane contends that the trial court erred by

  failing to hold a hearing on the merits of her request for a partition in kind and in

  dismissing the action. We agree that the UPHPA required the trial court to hear the

  merits of the partition-in-kind action and consider the relevant statutory factors before

  dismissing the action.

          Once property is determined to be heirs property, the provisions of the UPHPA

  are mandatory. Faison v. Faison, 344 Ga. App. 600, 603 (1) (811 SE2d 431) (2018).

          In an action for partition of heirs property, the [UPHPA] provides a
          series of simple due process protections, including appraisal[,] and if a


      1
         The parties’ remaining claims for contribution and attorney fees and litigation
expenses were litigated in a bench trial held on February 24, 2020. Those claims are not
at issue in the instant appeal.

                                             3
      sale is required, a commercially reasonable sale supervised by the court
      to ensure all parties receive their fair share of the proceeds. Where the
      procedures are set forth in the [UPHPA] using the word “shall,” the
      procedures are mandatory, and the trial court errs in failing to follow
      them.


Morton v. Pitts, 357 Ga. App. 513, 513-514 (1) (851 SE2d 141) (2020) (citations and

punctuation omitted). With regard to appraisals, the UPHPA provides that “the court

shall determine the fair market value of the property by ordering an appraisal pursuant

to subsection (d) of this Code Section.” OCGA § 44-6-184 (a).

      The trial court’s act of ordering an appraisal is a preliminary step in the
      statutory scheme for determining how to partition the property. As the
      [UPHPA] details, the trial court determines the fair market value of the
      property based at least in part on the court-ordered appraisal, see OCGA
      § 44-6-184 (d) through (g), and decisions made by the parties and the
      trial court regarding the method of partition are based at least in part on
      that fair market value determination. See OCGA §§ 44-6-185 through
      44-6-187.


Morton, 357 Ga. App. at 514 (1).

      In this case, the parties and the trial court agreed that the property qualified as

heirs property under the UHPHA. In accordance with OCGA § 44-6-184 (a) and (d),

the court ordered an appraisal. The appraisal was filed with the court, and the court


                                           4
conducted a hearing to determine the FMV. OCGA § 44-6-184 (f). The court then

provided notice to the parties of the FMV pursuant to OCGA § 44-6-184 (g). Up until

this point, the trial court adhered to the procedures set forth in the UPHPA. However,

instead of proceeding to hear the merits of the partition-in-kind action, the court

dismissed the action, citing OCGA § 44-6-186 (b).

      OCGA § 44-6-186 (a) (1) states: “If . . . a cotenant remains that has requested

a partition in kind, the court shall order partition in kind unless the court, after

consideration of the factors listed in Code Section 44-6-187, finds that partition in

kind will result in manifest prejudice to the cotenants as a group. . . .” (Emphasis

supplied.) As a part of determining whether partition in kind would result in manifest

prejudice, a trial court shall consider the following:

      (i) Whether the heirs property practicably can be divided among the
      cotenants; (ii) Whether partition in kind would apportion the property
      in such a way that the aggregate fair market value of the parcels
      resulting from the division would be materially less than the value of the
      property if it were sold as a whole, taking into account the condition
      under which a court ordered sale likely would occur; (iii) Evidence of
      the collective duration of ownership or possession of the property by a
      cotenant and one or more predecessors in title or predecessors in
      possession to the cotenant who are or were relatives of the cotenant or
      each other; (iv) A cotenant’s sentimental attachment to the property,

                                           5
      including any attachment arising because the property has ancestral or
      other unique or special value to the cotenant; (v) The lawful use being
      made of the property by a cotenant and the degree to which the cotenant
      would be harmed if the cotenant could not continue the same use of the
      property; (vi) The degree to which the cotenants have contributed their
      pro rata share of the property taxes, insurance, and other expenses
      associated with maintaining ownership of the property or have
      contributed to the physical improvement, maintenance, or upkeep of the
      property; and (vii) Any other relevant factor.


OCGA § 44-6-186 (a) (2) (A). If the trial court does not order a partition in kind

under OCGA § 44-6-186 (a), “the court shall order partition by sale pursuant to Code

Section 44-6-187 or, if no cotenant requested partition by sale, the court shall dismiss

the action.” OCGA § 44-6-186 (b).

      As noted above, the parties and the court agreed that the properties at issue

qualified as heirs property. Because Matabane requested a partition in kind, the trial

court was required to consider whether such a partition was appropriate under OCGA

§ 44-6-186 (a) before dismissing the action under OCGA § 44-6-186 (b). The

language in OCGA § 44-6-186 (a) (2) (A) directing that the court “shall consider” the

factors listed in OCGA § 44-6-186 (a) (2) (A) (i) - (vii) is mandatory. Morton, 357

Ga. App. at 513-514 (1). Although the UPHPA does not require a trial court to


                                           6
provide a detailed written analysis of each factor, or mandate a written analysis

regarding whether partition in kind would result in great prejudice to any cotenant,

it does require that the court consider and weigh the relevant factors in light of the

evidence and circumstances presented. See OCGA § 44-6-186 (a) (2) (A), (B).

      Because the trial court failed to follow the mandatory procedures set forth in

OCGA § 44-6-186 (a), we vacate the trial court’s order dismissing Matabane’s

petition for a partition in kind and remand this case for further proceedings.

      Judgment vacated and case remanded. Doyle, P. J., and Reese, J., concur.




                                          7